Title: To Benjamin Franklin from Charles Carroll, 12 August 1777
From: Carroll, Charles
To: Franklin, Benjamin



Dear Sir,
Douhoragen Anne Arundel County12th. August 1777.
I lately received a letter from Mr. Carmichael, to which the inclosed is an answer; his letter was without date, nor could I certainly gather from any circumstances contained in it, the place of his residence. As the business in which he is engaged may occasion him to shift frequently his abode, I request the favor of you to forward to him the inclosed letter, or to deliver it, should he be in Paris. I left the letter open for your perusal, as it relates principally to public concerns: when you have read it, please to seal it. No doubt the Secret Committee will give you a full and true account of the present situation of our affairs, and of our wants; they may not, perhaps, enter into the causes of our miscarriages on lake Champlain: the loss of the posts of Tionderoga and mount Independance, and of our stores must be imputed to the dilatoriness of the new England States in not sending sufficient forces to defend the lines: to an unhappy difference between Generals Schuyler and Gates, the foundation of which was laid before you left Congress, and lastly to the improvidence of Congress in not giving positive orders for evacuating those posts, and the removal of the stores before the arrival of the enemy at Crown point. The campaign hitherto has been inactive: Gen. Howe must have been [more] weakned than we imagined, or must have wanted some essentials, otherwise his remaining cooped up at Brunswick all the spring must appear to every military man a strange piece of conduct: the temperature of the weather at that season, and the weakness of G. Washington’s army were strong incentitives, one would think, to action: it is their interest to be active and enterprising in order to finish the war with the utmost expedition; it is ours to procrastinate and avoid a general battle. Perhaps the Enemy mean to worry us into slavery by a lingering and expensive war, and despair of succeeding by open force, viribus et lacertis. The Enemy will probably direct their whole force this fall against the State of New York with a view to reduce it entirely, and thus open a communication with Canada, and render difficult and hazardous the communication between the eastern and middle States: whether they will succeed in this plan, time must discover; the chances, I think, are against them, if the eastern and middle States exert themselves, and as their own preservation depends on speedy and vigorous exertions, we may hope the Enemy will be baffled in their attempt. I flatter myself, our struggles for Independence will in the end be crowned with success, but we must suffer much in the mean time, and unless we continue to receive powerful assistance in arms, ammunition, and cloathing and other warlike stores, and supplies of cash, or a credit in Europe equivalent thereto, we must sink under the efforts of a rich and inveterate Enemy, mistress of the Ocean, and determined, it seems, to run every hazard in subduing these States to unconditional submission. My greatest apprehensions arise from the depreciation of our paper money. If we emit more bills of credit, they will fall to nothing; we cannot tax to the amount of the charges of the war, and of our civil establishments; we must then raise money by lotteries, and by borrowing; but the adventurers in lotteries will be few, and the monied men will not part with their money without a prospect of having their interest paid punctually and in some thing that deserves the name of money and will serve the uses of it. If the annual interest of the sums borrowed could be paid in gold and sylver, it would be a great inducement to monied men to lend their money to Congress; where one pound is now lent, forty pounds would then be lent. If bills of Exchange drawn by Congress on some house in France would be accepted to a certain amount, considerable sums proportionable to the obtained credit might be speedily raised by the sale of such bills, particularly if advantage were taken by the Public of the Exchange. But of these matters I shall say no more, as the secret Committee will certainly write fully on the subject, and in a more masterly manner than I am capable of. I hope you continue to enjoy your health and that flow of spirits, which contributed to make the jaunt to Canada so agreeable to your fellow travellers: Mr. John Carroll and Chase are both well; the latter is now at Congress, and has been so fully and constantly employed, that I believe he has not had leisure to refute your reasons in favor of the old ladies. I often think of you and wish for your company; this I own is selfish as it would be depriving you of those pleasures which you enjoy in the company and conversation of the litterati in Paris, and these States of your abilities and those services you have rendered, and may render them in your present station: if the important occupations of it will permit, I shall be extreamly glad to hear from you: I wish you health, a long continuance of it, and success in your negotiations, and remain Dear Sir, your most obedient humble Servant
Ch. Carroll of Carrollton


P.S. In reading over my letter I find I have omitted some things, which you may be desirous to know; probably you will be informed of them by others, but lest you should not, I shall mention such as I think will be most interesting; indeed to a person 3000 miles off the most trifling circumstances are interesting. We have not yet confederated, but almost every member of Congress is anxious for a Confederacy, being sensible, that a Confederacy formed on a rational plan will certainly add much weight and consequence to the united States, collectively and give great security to each individually, and a credit also to our paper money: but I despair of a such a confederacy, as ought, and would take place, if little and partial interests could be laid aside: very few, and immaterial, alterations will be made in the report of the Committee of the whole house; this is only my opinion, for we have made but very little progress in the house in that important affair; immediate and more pressing exigencies having from time to time postponed the consideration of it to this day, when, I am informed, it is to be again resumed. If this war should be of any considerable duration, we shall want men to recruit our armies: could we engage 5 or 6 thousand men, Germans, Swiss, or the irish Brigade? I have mentioned this matter to several members of Congress, but they did not seem to relish the introduction of foreign mercenaries; I own it ought to be avoided, if possible. Handycraftsmen would be very serviceable to us, such as black Smiths, nailors, Shoemakers, weavers and persons skilled in the management of Hemp and flax. One of the greatest distresses we have yet felt, is the want of salt: but, I hope, we shall not be in so great want of that essential article for the future, as we have been: a bushel of salt some months ago was sold at Baltimore Town for £9. Necessity is said to be the mother of Invention, it surely is of industry among a civilized People. Many private persons on our sea coasts and Bays are now making salt to supply themselves and neighbours; these private, and the public salt works together will in a few months, I hope, yield a tolerable supply to our People and at pretty reasonable rates compared with those which have obtained for some time past: perhaps the private Saltmakers may afford to sell salt at 30s. per bushel; the undertakers of the public salt works in this State are under contract to sell what salt they make at 5s. We are casting salt pans: but they cost £100 per Ton, and are subject to crack: when our plating mills get in full work, it will be better to make the pans of plate iron, altho’ they will come considerably higher: a large importation at this time from Europe of salt pans would be very serviceable: they would sell high. The necessaries of life, except wheat and flour, are risen to an amasing nominal price, owing to an encreased demand, and great depreciation of our currencies: wheat sells at 6.6 in this part of the country; the market for flour is very dull at present: the price of live stock of all kinds is prodigiously advanced; a cow, for instance, which a year ago would have sold for £6 only, would now sell for £18, or 20: cloths, linnens and woollens, are excessive high; I have a coat on, the cloth of which is not worth more than 10s. a yard and would not have cost more 18 months ago, which lately cost me £4.10.0 a yard. Rye sells as high as 10s. per bushel; the distillers give that price to distill it into whisky; stills are set up in every corner of the country; I fear they will have a pernicious effect on the morals and health of our people. The months of June and July were pleasant and seasonable; the spring was very cold and dry with late frosts: we had a frost here the 28th. May which destroyed our european grape vines and apples: the crops of flax throughout this State are bad: the crops of wheat and rye in general good. The 1st. instant the weather set in very hot, and has continued so ever since; yesterday was the hottest day I ever felt; this is almost as bad. I have not a Thermometer or I would let you know the exact degree of heat. This postscript is longer than my letter; excuse the length of both, and believe me to be, Dear Sir, Your affectionate humble Servant
Ch. Carroll of Carrollton

 
Addressed: To / Doctor Benjamin Franklin / Paris
Notation: Cha Carrol 12th. August. 1777.
